Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The invention is directed to the crowded art of beverage blender mixers. Applicant’s amended language to the claim(s) and remarks have pointed out distinguishing features which define over the prior art of record.  The prior art fails to show either alone or has rendered obvious without the use of reasons of an impermissible hindsight motivation to the claimed combination of the provision and cooperation of the structural features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-3, 5-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TONY G SOOHOO
Primary Examiner
Art Unit 1774


/TONY G SOOHOO/Primary Examiner, Art Unit 1774